                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBBIE ROBINSON,                              :
    Plaintiff,                                :
                                              :
       v.                                     :       Case No. 2:19-cv-4667-JDW
                                              :
TAMMY FERGUSON, et al.,                       :
    Defendants.                               :

                                       MEMORANDUM

       Plaintiff Robbie Robinson filed this civil action pursuant to 42 U.S.C. § 1983 based on

allegations related to the loss of his property during his transfer from SCI Graterford to SCI

Fayette. Mr. Robinson seeks leave to proceed in forma pauperis. For the following reasons, the

Court will grant Mr. Robinson leave to proceed in forma pauperis. However, the Court will

dismiss his Complaint without prejudice.

I.     FACTS

       A.      The Alleged Theft Of Mr. Robinson’s Property

       On April 27, 2018, Mr. Robinson pled guilty to criminal charges in the Pennsylvania

Court of Common Pleas for Chester County. Mr. Robinson pled guilty pursuant to a plea

agreement that would, among other things, enroll him in Pennsylvania’s Recidivism Risk

Reduction Incentive (“RRRI”) program and have him housed close to his family. Mr. Robinson

was initially housed either at SCI Graterford or SCI Phoenix. His complaint references both.

(Compare ECF No. 1 at § II.D., ¶¶ 3, 4 with id. at §§ IV.A., IV.E.) While there, he learned that

he was not enrolled in the RRRI program and he was going to be transferred to SCI Fayette.

       Mr. Robinson prepared, but had not yet filed, a pro se petition for relief under the

Pennsylvania Post-Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat. § 9541. On July 24,


                                                  1
2018, before Mr. Robinson was able to copy and mail his PCRA petition, he was removed from

his cell without his legal and personal property and taken to the Restricted Housing Unit

(“RHU”) pending his transfer. He asked about his property and was told that Sgt. Curran,

Officer Rogers and the property room staff were going to process the property and bring the

paper work to the RHU. No one came, however. Instead, Sgt. Curran relayed to Mr. Robinson

that Mr. Robinson would not get any of his property if anyone asked about Mr. Robinson’s

property again.

       Mr. Robinson was transferred on July 26, 2018 without his property, including the

apparently as yet unfiled post-conviction petition and certain transcripts. Mr. Robinson filed a

grievance with the Superintendent, Defendant Tammy Ferguson. Superintendent Ferguson

confirmed that Robinson’s property was lost and informed Mr. Robinson that, notwithstanding

the loss, his request to be reimbursed was not reasonable. Mr. Robinson asserts that

Superintendent Ferguson was deliberately indifferent to his First and Fourteenth Amendment

rights and condoned the disregard of policies regarding prisoner property by Sgt. Curran and

Officer Rogers.

       B.      Mr. Robinson’s PCRA Petition

       Mr. Robinson ultimately filed a pro se PCRA petition in order avoid being time barred.

The publicly-available docket demonstrates that Mr. Robinson filed his post-conviction petition

along with a Memorandum of Law on April 12, 2019. On May 13, 2019, Robinson filed a

Petition for Immediate Release Due to Government Interference. That Petition was denied by

order entered on May 22, 2019, and Robinson filed a pro se notice of appeal on June 7, 2019. In

the Court of Common Pleas, counsel was appointed to represent Mr. Robinson. However, on

August 28, 2019, his appointed counsel filed a letter pursuant to Commonwealth v. Finely, 550



                                                2
A.2d 213 (Pa. Super. Ct. 1988), asserting that Mr. Robinson had no viable post-conviction claim.

Mr. Robinson alleges that his appointed counsel filed the Finely letter because Mr. Robinson

could not support his claim as a result of the missing property. Mr. Robinson responded to the

Finely letter on September 18, 2019.

II.    STANDARD OF REVIEW

       A plaintiff seeking leave to proceed in forma pauperis must establish that he is unable to

pay for the costs of his suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d

Cir. 1989). Where, as here, a court grants a plaintiff leave to proceed in forma pauperis, the

Court must determine whether the complaint states a claim on which relief may be granted. See

28 U.S.C. § 1915(e)(2)(B)(ii). That inquiry requires the Court to apply the standard for a motion

to dismiss under Fed. R. Civ. P. 12(b)(6). Under that standard, the Court must take all well-

pleaded allegations as true, interpret them in the light most favorable to the plaintiff, and draw all

inferences in his favor. See Securities and Exchange Comm’n v. Gentile, 939 F.3d 549, 552 n.1

(3d Cir. 2019). Moreover, because Mr. Robinson is proceeding pro se, the Court must construe

his pleadings liberally. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       A.      Leave To Proceed In Forma Pauperis

       Mr. Robinson provided information demonstrating that he lacks the income or assets to

pay the required filing fees. (ECF Nos. 4, 5.) Therefore, the Court will grant him leave to

proceed in forma pauperis.

       B.      Plausibility Of Claims In The Complaint

       Mr. Robinson claims that the Defendants violated his First and Fourteenth Amendment

rights to access to the courts. The way to assert a constitutional claim in federal court is via 42



                                                  3
U.S.C. § 1983. “Under the First and Fourteenth Amendments, prisoners retain a right of access

to the courts.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008). “Where prisoners assert that

defendants’ actions have inhibited their opportunity to present a past legal claim, they must show

(1) that they suffered an ‘actual injury’—that they lost a chance to pursue a ‘nonfrivolous’ or

‘arguable’ underlying claim; and (2) that they have no other ‘remedy that may be awarded as

recompense’ for the lost claim other than in the present denial of access suit.” Id. (quoting

Christopher v. Harbury, 536 U.S. 403, 415 (2002)). “[T]he underlying cause of action . . . is an

element that must be described in the complaint.” Christopher, 536 U.S. at 415.

       Mr. Robinson cannot state a plausible claim for denial of access to the courts at this time.

Indeed, the record establishes that Mr. Robinson has filed a petition under the PCRA, and that

petition is still pending in the Court of Common Pleas for Chester County. In addition, Mr.

Robinson’s appeal of the denial of his petition for immediate release is also still pending.

Although Mr. Robinson claims that his lost property has injured his access to the courts, it

remains to be seen what the outcome of the proceedings in the state courts will be. If, at the

conclusion of his state court proceedings, Mr. Robinson can demonstrate that the loss of his

property led to the loss of a nonfrivolous or arguable claim in state court, then he can file a new

civil action. For now, however, his claim must be dismissed without prejudice.

       An appropriate Order follows.

                                                      BY THE COURT:



                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.




                                                 4
